  Case 16-08131       Doc 69     Filed 01/09/19 Entered 01/09/19 16:22:22           Desc Main
                                   Document     Page 1 of 5


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                         )   BANKRUPTCY CASE
                                               )
BYRON J GENSON,                                )   NO.: 16-08131
SHERI L GENSON,                                )
                                               )   CHAPTER 13
         Debtors,                              )
                                               )   JUDGE: A. BENJAMIN GOLDGAR
                                               )
                                               )

            NOTICE OF MODIFICATION OF THE AUTOMATIC STAY
       DUE TO THE DEBTOR'S FAILURE TO COMPLY WITH COURT ORDER

PLEASE TAKE NOTICE that the Automatic Stay has been Modified. Relief is hereby granted
as requested and U.S. Bank National Association is free to foreclose and pursue its rights on the
property commonly known as 1500 Clearwater Drive, Wheeling, IL 60090 pursuant to the terms
of the Order entered May 22, 2018 (attached hereto), Debtors having failed to comply with the
provisions therein.

SPECIAL NOTICE TO THE TRUSTEE:
The Stay has been Modified, the Claim of this creditor is hereby withdrawn. No further
payments should be made pursuant thereto.

                                     NOTICE OF FILING

This Notice and the documents referred to therein were sent for filing with the Clerk of the
United States Bankruptcy Court.
  Case 16-08131       Doc 69     Filed 01/09/19 Entered 01/09/19 16:22:22           Desc Main
                                   Document     Page 2 of 5




                                       CERTIFICATION

I, the undersigned, hereby certify that the documents attached hereto are true and correct copies
of the original and that the date set forth in the Notice above is true and correct, and further
certify that a copy of this notice was served to the addresses attached by electronic notice
through ECF or depositing the same at the U.S. Mail at 1 North Dearborn, Chicago, Il 60602,
on or before 5:00 p.m. on January 09, 2019.

                                                    McCalla Raymer Leibert Pierce, LLC
                                                    /s/Toni Townsend
                                                    Toni Townsend Illinois ARDC# 6289370
                                                    1 N. Dearborn Suite 1200
                                                    Chicago, IL 60602
                                                    (312) 346-9088
                                                    (312) 551-4400
                                                    File No. BK-008815-18


   This is an attempt to collect a debt and any information obtained will be used for that
                                           purpose.
  Case 16-08131         Doc 69   Filed 01/09/19 Entered 01/09/19 16:22:22      Desc Main
                                   Document     Page 3 of 5


                                       SERVICE LIST

To Trustee:                                             by Electronic Notice through ECF
Marilyn O. Marshall
224 South Michigan
Suite 800
Chicago, IL 60604


To Debtor:
Byron J Genson                                          Served via U.S. Mail
Sheri L Genson
1500 Clearwater Drive
Wheeling, IL 60090


To Attorney:                                            by Electronic Notice through ECF
David M Siegel
David M. Siegel & Associates
790 Chaddick Drive
Wheeling, IL 60090


McCalla Raymer Leibert Pierce, LLC
Attorney For: Creditor
1 N. Dearborn Suite 1200
Chicago, IL 60602
(312) 346-9088
Case 16-08131   Doc 69
                    66   Filed 01/09/19
                               05/22/18 Entered 01/09/19
                                                05/23/18 16:22:22
                                                         10:01:25   Desc Main
                           Document     Page 4
                                             1 of 5
                                                  2
Case 16-08131   Doc 69
                    66   Filed 01/09/19
                               05/22/18 Entered 01/09/19
                                                05/23/18 16:22:22
                                                         10:01:25   Desc Main
                           Document     Page 5
                                             2 of 5
                                                  2
